Matter of Jason G. (Pamela G.) (2015 NY Slip Op 01986)





Matter of Jason G. (Pamela G.)


2015 NY Slip Op 01986


Decided on March 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2015

Gonzalez, P.J., Tom, Richter, Manzanet-Daniels, Kapnick, JJ.


14486

[*1] In re Jason G., and Others, Children Under the Age of Eighteen Years, etc.,
andPamela G., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Law Office of Lewis S. Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ellen Ravitch of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Patricia Colella of counsel), attorney for the child Jason G.
Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), attorney for the child Jasmine G.
Douglas H. Reiniger, New York, attorney for the child Jackie B.

Order of fact-finding, Family Court, New York County (Clark V. Richardson, J.), entered on or about July 15, 2013, which, after a hearing, determined that respondent mother had neglected her son by failing to provide for his shelter and care, and thereby derivatively neglected her daughters, unanimously affirmed, without costs.
The determination that the mother neglected her son was supported by a preponderance of the evidence, which showed that she intentionally deprived the child of shelter and care, and emotionally rejected him (see Matter of Shawntay S. [Stephanie R.], 114 AD3d 502, 502 [1st Dept 2014]; Matter of Stephanie M. [Miguel R.], 122 AD3d 508 [1st Dept 2014]). Contrary to the mother's argument, the evidence established that she refused to bring her then 16-year old son home from the hospital, had him arrested without basis upon his return and refused to go to Criminal Court to pick him up, which resulted in the issuance of an order of protection and a stay-away order, and effectively rendered him homeless. Her refusal to allow her son back into her home and her failure to otherwise plan for his care manifested an intention to abdicate her parental responsibilities, which placed the child at imminent risk of impairment (see Matter of Shawntay S. at 502).
This conduct demonstrated such a flawed understanding of her parental responsibilities as to support the derivative findings of neglect with respect to her daughters (see Matter of Vincent M., 193 AD2d 398 [1st Dept 1993]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2015
CLERK